Citation Nr: 0026822	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  91-48 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for right otitis media 
with mastoiditis, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for right and left-
sided temporomandibular joint syndrome (TMJ), currently 
evaluated as 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
April 1969.

This matter has been previously been remanded by the Board of 
Veterans' Appeals with the most recent Remand being in May 
1996.  At that time, the Board remanded this case to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York for further development with respect to the 
veteran's claim for an increased rating for otitis media with 
mastoiditis and entitlement to a total rating disability for 
compensation based on individual unemployability (TDIU) due 
to service-connected disabilities.  The RO was also directed 
to adjudicate of claims for service connection for myofascial 
pain syndrome on secondary bases and increased ratings for 
hearing loss and tinnitus.  The RO granted the TDIU claim and 
the claim for service connection.  During the course of this 
appeal, the veteran perfected a claim for an increased rating 
for right and left-sided TMJ.  Therefore, that issue has been 
added to the veteran's appeal.   

In a correspondence dated in May 2000, Vietnam Veterans of 
America, the veteran's appointed service organization, 
entered a motion to withdraw as the veteran's representative.  
This motion was granted on the basis of good cause shown.  
The veteran was notified of this action and he gave no 
indication that he desired to appoint another representative.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  In that these claims 
are well grounded, the VA has a duty to assist the veteran in 
the development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  The United States Court of Veterans Appeals has 
held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining adequate VA examinations.  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  This duty also includes providing 
additional VA examinations by a specialist when recommended.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The fulfillment 
of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one. Green v. Derwinski, 1 Vet. App. 121 (1991)

With respect to the claim for an increased rating for right 
otitis media with mastoiditis, the veteran asserts that the 
symptoms associated with the disability are more disabling 
than currently evaluated.  The Board notes that the most 
recent VA compensation and pension examination of record 
which provides clinical findings of the veteran's right ear 
disability is dated in 1996, although the veteran was also 
examined in September 1998.  

The veteran's service-connected TMJ is evaluated under 
38 C.F.R. § 4.150, Diagnostic Code 9905 (1999) which pertains 
to limitation of motion of the temporomandibular articulation 
on inter-incisal and lateral excursion.   In that connection, 
the Board notes that the report of a September 1998 VA 
examination (the most recent) shows that the veteran 
exhibited limited range of motion on excursion.  Although the 
examiner recorded that the veteran's ability to open his 
mouth was markedly reduced and that beyond 22 millimeters of 
opening the veteran experienced pain, the examiner did not 
provide any specific range of motion findings of the 
temporomandibular articulation on inter-incisal and lateral 
excursion. 

In that the evidence reflects that the veteran exhibits pain 
on motion with respect the TMJ as evidence by the report of 
the September 1998 VA examination and VA outpatient treatment 
records dated in 1999, the Board notes that functional loss 
due to pain is for consideration in this matter.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
207-208 (1995).  The Board notes, however, that the RO did 
not consider the application of functional loss that may be 
caused by pain in the adjudication of this issue.  

In light of these factors, the Board is of the view that a VA 
examination is warranted to determine the current level of 
severity of the veteran's right otitis media with mastoiditis 
and TMJ syndrome.  See Littke v. Derwinski, supra; Green v. 
Derwinski, supra.  Accordingly, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected 
disabilities on appeal.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  Thereafter, the veteran should be 
afforded VA examinations by a board 
certified specialist, if available, to 
determine the current severity his 
service-connected right otitis media with 
mastoiditis and TMJ.  The claims folder 
and a copy of this Remand should be 
available to the examiner for review 
prior to the examination.  Any necessary 
tests or studies, including X-rays, 
should be conducted.  With respect to the 
TMJ, the examiner should provide range of 
motion findings of the temporomandibular 
articulation to include inter-incisal 
range and range of lateral excursion.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  The examiner should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain caused by TMJ.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the examiner should so state.  
The rationale for all opinions expressed 
should be explained.  

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination 
reports contain all requested 
information.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In light of the 
additional evidence obtained pursuant to 
the requested development, the RO should 
reevaluate the issues on appeal with 
consideration of 38 C.F.R. § 38 C.F.R. 
§ 3.321(b)(1) (1999), if appropriate.  As 
to the claim for an increased evaluation 
for the TMJ syndrome, the RO should also 
consider the application of 38 C.F.R. 
§§ 4.40 and 4.45, if appropriate.  

If the benefits sought on appeal are not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued and the veteran and his representative 
provided with an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




